ATTORNEY GRIEVANCE COMMISSION                      *      IN THE
OF MARYLAND                                               COURT OF APPEALS
                                                   *      OF MARYLAND
              Petitioner,
                                                   *      Misc. Docket AG
v.
                                                   *      No. 52
JASON MARK SIMS
                                                   *      September Term, 2017
              Respondent.
                                                   *

                                           ORDER

       UPON CONSIDERATION of the Joint Petition of the Attorney Grievance

Commission of Maryland and Respondent, Jason Mark Sims, to disbar the Respondent

from the practice of law for violations of Rules 8.4(a) and (b) of the Maryland Rules of

Professional Conduct, and the record herein, it is this 3rd day of May, 2019;

       ORDERED, by the Court of Appeals of Maryland, that the Respondent, Jason Mark

Sims, be disbarred from the practice of law in the State of Maryland; and it is further

       ORDERED, that the Clerk of this Court shall strike the name of Jason Mark Sims

from the register of attorneys in the Court and certify that fact to the trustees of the Client

Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State

in accordance with Maryland Rule 19-762(b).



                                                   /s/ Clayton Greene Jr.
                                                   Senior Judge